Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT

                                     No. 04-14-00514-CV

                  IN THE INTEREST OF R.E.S. and R.K.S., CHILDREN

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2007-CI-04448
                         Honorable Gloria Saldaña, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee Robert Scott Story recover his costs of this appeal
from appellant Kirsten Quimby.

       SIGNED December 9, 2015.


                                               _____________________________
                                               Jason Pulliam, Justice